internal_revenue_service index numbers number release date cc dom p si 6--plr-103216-99 date legend taxpayer parent city building a b c d e f g h i plr-103216-99 dear this letter is in response to a letter dated date and a subsequent submission from your authorized representative requesting a letter_ruling under sec_38 and sec_47 of internal_revenue_code in regard to the rehabilitation of a building taxpayer represents that the facts are as follows taxpayer is a member of the parent’s affiliated_group parent files a consolidated federal_income_tax return and is under the jurisdiction of the district_director in city taxpayer owns the building which is a a story structure placed_in_service in b it is basically a rectangular shaped building with a central light and air well this light and air well is designed solely to bring light and air into the center of the building is completely surrounded by external walls of the building encloses space that is not designated for occupancy or use by people other than possibly for maintenance or emergency and runs from floor c to floor a the lower floors of the building are completely enclosed throughout the total space of the building from the external walls inward taxpayer has applied for registration of the building on the national register of historic places and expects the application to be approved taxpayer is renovating the building for numerous business purposes including life safety building maintenance and building improvements the major items of rehabilitation include roof replacement construction of a new exit stair construction of new restrooms that comply with the americans with disabilities act ada installation of a fire alarm system and a fire sprinkler system replacement of heating ventilation and air conditioning system electrical upgrades construction of full floors in the light and air well from floor i to floor a and window replacement seventy-five percent or more of the existing internal structural framework will be retained the fill-in of the light and air well will provide the space to house the new exit stair mechanical shafts and the electrical and communications rooms to be located on various floors the remainder of the space will be finished out to provide additional rentable floor space the current adjusted_basis of the building including tenant improvements is less than dollar_figured the rehabilitation_expenditures are estimated to range from dollar_figuree to dollar_figuref the rehabilitation is planned to take place in phases over a time period in excess of g plr-103216-99 months but less than h months distinct phases have been identified by the architects and written plans describing all phases of the rehabilitation process have been included with the request_for_ruling the rehabilitation_expenditures will be depreciated as nonresidential_real_property over a year period using the straight_line method_of_depreciation the building is not tax-exempt_use_property within the meaning of sec_168 of the code sec_38 of the code provides for a general_business_credit composed of in part the current_year_business_credit sec_38 provides that the current_year_business_credit includes the investment_credit determined under sec_46 for purposes of sec_38 sec_46 provides that the amount of the investment_credit for any taxable_year is the sum of the rehabilitation_credit energy_credit and reforestation_credit for purposes of sec_46 of the code sec_47 provides that the rehabilitation_credit for any taxable_year is the sum of percent of the qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building other than a certified_historic_structure and percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 of the code defines the term qualified_rehabilitated_building as meaning any building and its structural_components if i such building has been substantially_rehabilitated ii such building was placed_in_service before the beginning of the rehabilitation iii in the case of any building other than a certified_historic_structure in the rehabilitation proce sec_50 percent or more of the existing external walls of such building are retained in place as external walls percent or more of the existing external walls of such building are retained in place as internal or external walls and percent or more of the existing internal structural framework of such building is retained in place and iv depreciation is allowable with respect to such building sec_47 of the code provides that for purposes of sec_47 a building is treated as having been substantially_rehabilitated if the qualified_rehabilitation_expenditures during the 24-month period selected by the taxpayer at the time and in the manner prescribed by regulation and ending with or within the taxable_year exceed the greater of the adjusted_basis of the building and its structural_components or dollar_figure sec_47 of the code provides a special rule for phased rehabilitation if the rehabilitation is expected to be completed in phases set forth in written architectural plans and specifications completed before the rehabilitation begins plr-103216-99 in such a case 60-month period is substituted for 24-month period in sec_47 sec_47 of the code defines qualified_rehabilitation_expenditures as any amount properly chargeable to capital_account for property for which depreciation is allowable under sec_168 and is nonresidential_real_property residential_rental_property or real_property with a class_life of more than years and in connection with the rehabilitation of a qualified_rehabilitated_building sec_47 of the code excludes any expenditure attributable to the enlargement of an existing_building from the definition of qualified_rehabilitation_expenditures sec_1_48-12 of the income_tax regulations provides that in general a building is enlarged to the extent that the total volume of the building is increased the total volume of a building is in general equal to the product of the floor area of the base of the building and the height from the underside of the lowest floor including the basement to the average height of the finished roof for this purpose floor area is measured from the exterior faces of external walls other than shared walls that are external walls and from the centerline of shared walls that are external walls sec_1_48-12 further provides that an increase in floor space resulting from interior remodeling is not an enlargement of a building sec_1_48-12 of the regulations defines external wall as including any wall that has one face exposed to the weather earth or an abutting wall of an adjacent building further this regulation provides that in general the term external wall includes only those external walls that form part of the outline or perimeter of the building or that surround an uncovered courtyard the walls of an uncovered internal shaft designed solely to bring light or air into the center of a building that are completely surrounded by external walls of the building and that enclose space not designated for occupancy or other use by people other than for maintenance or emergency are not considered external walls thus for purposes of sec_1 b ii the walls of a light well that is in the center of a building and not usable by people other than for maintenance or emergency are not external walls sec_1_48-12 of the regulations provides in part that an external wall is retained in place notwithstanding that the existing doors and windows in the wall are modified eliminated or replaced sec_47 of the code provides that the term qualified_rehabilitation_expenditure does not include any expenditure attributable to the rehabilitation of a certified_historic_structure or a building in a registered_historic_district unless the rehabilitation is a certified_rehabilitation for this purpose sec_47 defines the term certified_rehabilitation as meaning any rehabilitation of a certified historic plr-103216-99 structure that the secretary of the interior has certified to the secretary as being consistent with the historic character of such property or the district in which such property is located the term certified_historic_structure is defined in sec_47 of the code and sec_1_48-12 of the regulations as meaning any building and its structural_components that is listed in the national register of historic places national register accordingly based solely on the representations and relevant law set forth above we rule that the 60-month period special rule for phased rehabilitation provided in sec_47 of the code applies in determining whether the building has been substantially_rehabilitated within the meaning of sec_47 all rehabilitation_expenditures relating to the building that are described in the ruling_request and properly chargeable to capital_account qualify as qualified_rehabilitation_expenditures for purposes of sec_47 of the code provided the rehabilitation is certified by the secretary of the interior as a certified_rehabilitation within the meaning of sec_47 of the code taxpayer is eligible for the rehabilitation_credit under sec_47 with respect to the qualified_rehabilitation_expenditures made to the building as a certified_historic_structure no opinion is expressed or implied regarding the application of any other provisions of the code or regulations this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to the federal_income_tax return of the taxpayer for the taxable_year in which the rehabilitation tax_credit is properly taken plr-103216-99 in accordance with the power_of_attorney on file a copy of this letter_ruling is being sent to your authorized representatives a copy of this letter_ruling is also being sent to the district_director sincerely yours kathleen reed kathleen reed senior technician reviewer branch counsel office of assistant chief passthroughs and special industries enclosures copy for purposes copy for federal tax_return
